DETAILED ACTION
Claims 1-7, and 10 are presented.
Allowable Subject Matter
Claims 1-7, and 10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed in view of searches conducted, evaluation of the claims, and references of record. Specifically:
Applicant has filed the Terminal Disclaimer dated 08/11/2022.
Applicant has incorporated allowable subject matter of record into independent form.
As such the claims are found allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Reference(s) considered relevant to but not disclosing the claimed invention include(s):
Wei (WO 2012041075) - Method and arrangement in a base station, a user equipment and a positioning node, for sending, and obtaining, respectively, a value of a propagation delay of a signal. The signal is sent to the base station from a user equipment. The base station and the user equipment are comprised within a wireless communication system. Also, the base station and the user equipment are adapted to exchange wireless signals. The method is characterised by the step of receiving a signal sent from the user equipment. The method is further characterised by the step of measuring the value of the signal propagation delay of the received signal. Still further, the method is characterised by the step of sending the measured value to the equipment and/or to a positioning node comprised within the wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/            Primary Examiner, Art Unit 2645